DETAILED ACTION
Allowable Subject Matter
Claims 2-9 and 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. US 2012/0147065 hereafter referred to as Byun in view of Tian US 2018/0180251 hereinafter referred to as Tian.
	In regards to claim 1, Byun teaches:
	"A [display]  device, comprising: a light source device configured to emit, according to instructions, ... light of a first primary color, ... light of a second primary color, ... light of a third primary color and light of a fourth ... color"
Byun Figure 3 inter alia teaches four subpixel color light sources.
	"wherein the ... light of the first primary color, the laser light of the second primary color and the ... light of the fourth ... color are capable of being modulated into an image in a first color gamut range" 
Byun [0063] teaches as illustrated in FIG. 11, the CIE colorimetric system has a first color gamut () that is defined by red R, green G, and first blue B1, and a second color gamut () 
that is defined by red R, green G, and second blue B2.
	"the ... light of the first primary color, the ... light of the third primary color and the ... light of the fourth ... color are capable of being modulated into an image in a second color gamut range" 
Byun [0063] teaches as illustrated in FIG. 11, the CIE colorimetric system has a first color gamut () that is defined by red R, green G, and first blue B1, and a second color gamut () 
that is defined by red R, green G, and second blue B2.
	"and the first color gamut range and the second color gamut range are combined into a continuous color gamut range"
Figure 11. 
	"and a control device configured to determine a color gamut range of pixels of an image to be modulated, and transmit the instructions according to the color gamut range so as to control the light source device to output light, required for modulation for the image to be modulated, from the ... light of the first primary color, the ... light of the second primary color, the ... light of the third primary color, and the ... light of the fourth ... color”
Byun paragraph [0064] teaches the color gamut determination unit 230 determines whether current three-color input data Ri, Gi and Bi correspond to the first color gamut () or second color gamut ().  Byun Figure 1 teaches a panel driver 100 which modulates the pixels appropriately.
Byun does not explicitly teach:
“projection device” and “laser [light]” and “fluorescent [light of a] mixed [color]”
Byun teaches using four colors to generate two different color gamuts for an OLED display, however, application of this method to other display types would be readily apparent to those of ordinary skill.  For example, Tian teaches a laser projection device and a laser source (title).  Tian paragraph [0098] teaches there may be at least one type of fluorescence that has the same color as that of the first laser source 13, the second laser source 14 and the third laser source 15, and such a fluorescence beam may be mixed with a light source light beam to achieve light mixed effect.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Byun in view of Tian to have included the features of “projection device” and “laser [light]” and “fluorescent [light of a] mixed [color]” because light mixed effect can expand the scope of the color gamut, increase brightness, correct color coordinates for such color, and reduce speckle effect of the laser.
In regards to claim 10, Byun/Tian teach all the limitations of claim 1 and claim 10 contains similar limitations in method format.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422